Title: William Franklin to the Printer of The Citizen, 16 September 1757
From: Franklin, William
To: Printer of The Citizen


Soon after beginning his negotiations with the Proprietors, Franklin became convinced that they “were repeatedly publishing scandalous and malicious Falshoods against the Assembly and People of Pennsylvania” in the English press. A letter in The Citizen, or General Advertiser, Sept. 9, 1757, aspersing the Assembly and the Quakers, provided the immediate occasion for a reply, but, because it might appear improper for the Assembly’s chief negotiator with the Penns to engage in such a newspaper controversy, the response appeared over the signature of William Franklin. It was published in The Citizen, September 16, reprinted in The London Chronicle, September 17–20 (Number II below), and repeated in The Citizen on the 23d. Gentleman’s Magazine printed it in the September issue (distributed in October) with an extended introduction prepared by the Franklins (Number I below). On Dec. 8, 1757, The Pennsylvania Gazette reprinted the letter as it had appeared in the September 23 Citizen, and in a further demonstration of Franklin’s assiduous propagandizing, it was inserted as an appendix in Richard Jackson’s An Historical Review of the Constitution and Government of Pennsylvania, which appeared in London in June 1759 under Franklin’s guidance and sponsorship. An introduction in this work praised the letter’s good effect: “since that Time [September 1757] no one has ever offer’d to publish the least Thing in Contradiction; altho’ before, scarce a Week elaps’d without the News-Papers furnishing us with some anonymous Abuse of that Colony.”
 
I
In our Magazine, Vol. XXV. p. 87 [487]. Vol. xxvi. p. 28. we have given a very particular account of the disputes between the assembly of Pennsylvania and the late Governor Morris, which had exactly the same cause, and produced exactly the same effects, as the late dispute between this Assembly and Mr. Denny.
The acting governor, who is only lieutenant governor, besides the royal instructions, receives instructions from the proprietaries. By these proprietary instructions the governor is required not to pass any bill for taxing their quit rents, their located unimproved lands, and their purchase money at interest, but the assembly have ever been determined to frame no money bill, in which these quit rents, lands, and money shall be exempted, for the following reasons.
1st, Because they conceive that neither the proprietaries nor any other power on earth, ought to interfere between them and their sovereign, either to modify or refuse their free gifts, and grants for his majesty’s service.
2d, Because though the governor may be under obligation to the proprietaries, yet he is under greater to the crown, and to the people he is appointed to govern, to promote the service of his majesty, and preserve the rights of his subjects, and protect them from their cruel enemies.
3d. Because a tax laid comformable to the proprietary instructions, could not possibly produce the necessary supply. By these instructions all the proprietors estate, except a trifle, and all located unimproved lands, to whomsoever belonging, are to be exempted. There remains then to be taxed, only the improved lands, houses, and personal estates of the people. Now it is well known, from the tax books, that there are not in the province more than 20,000 houses, including those of the towns with those on plantations. If these, with the improved lands annexed to them, and the personal estate of those that inhabit them, are worth, one with another, £250 each, it may, we think, be reckoned their full value; then multiply 20,000 the number of houses, by £250 the value of each estate, and the produce is £5,000,000 for the full value of all our estates, real and personal, the unimproved lands excepted. Now three per cent. on five millions is but one hundred and fifty thousand pounds; and four shillings in the pound on one hundred and fifty thousand pounds, being but a fifth part, is no more than thirty thousand pounds; so that we ought to have near seventeen millions to produce, by such a tax, one hundred thousand pounds.
4th. Because the bill
   In the bill which passed in March last, the proprietary estate was not taxed, that matter being intended to be referred to the determination of superior authority in England.
 which they have prepared, without the exceptions required in the proprietaries instructions, is exactly conformable to an act lately passed by a former governor, and allowed by the crown.
It is indeed matter of equal astonishment and concern, that in this time of danger and distress, when the utmost unanimity and dispatch is necessary to the preservation of life, liberty, and estate, a governor should be sent to our colonies with such instructions as must inevitably produce endless dispute and delay, and prevent the assembly from effectually opposing the French upon any other condition, than the giving up their rights as Englishmen.
The assembly, indeed, have been stigmatized as obstinate, fanatical, and disaffected; and reproached as the authors of every calamity under which they suffer. A paragraph in one of the public papers, which lately echoed the charge that has been long urged against them, has been answered by Mr. William Franklin of Philadelphia, who is now in England. We shall insert the paragraph and reply at large, as we cannot exhibit any other representation with equal authority.
 
II

  Pennsylvania Coffee-houseLondon, Sept. 16, 1757.
   To the Printer of the Citizen.
Sir,

In your Paper of the 9th Instant, I observe the following Paragraph, Viz. “The last Letters from Philadelphia bring Accounts of the Scalping the Inhabitants of the Back Provinces by the Indians: At the same Time the Disputes between the Governor and the Assembly are carried to as great a Height as ever, and the Messages sent from the Assembly to the Governor, and from the Governor to the Assembly, are expressed in Terms which give very little Hopes of a reconciliation. The Bill to raise Money is clogged, so as to prevent the Governor from giving his Consent to it; and the Obstinacy of the Quakers in the Assembly is such, that they will in no Shape alter it: So that, while the Enemy is in the Heart of the Country, Cavils prevent any Thing being done for its Relief. Mr. Denny is the third Governor with whom the Assembly has had these Disputes within a few Years.”
As this Paragraph, like many others heretofore published in the Papers, is not founded on Truth, but calculated to prejudice the Public against the Quakers and People of Pennsylvania, you are desired to do that injured Province some Justice, in publishing the following Remarks; which would have been sent you sooner, had the Paper come sooner to my Hands.
1. That the Scalping of the Frontier Inhabitants by the Indians is not peculiar to Pennsylvania, but common to all the Colonies, in Proportion as their Frontiers are more or less extended and exposed to the Enemy. That the Colony of Virginia, in which there are very few, if any Quakers, and none in the Assembly, has lost more Inhabitants and Territory by the War than Pennsylvania. That even the Colony of New York, with all its own Forces, a great Body of New-England Troops encamp’d on its Frontier, and the regular Army under Lord Loudoun, posted in different Places, has not been able to secure its Inhabitants from Scalping by the Indians; who coming secretly in very small Parties skulking in the Woods, must sometimes have it in their Power to surprize and destroy Travellers, or single Families settled in scattered Plantations, notwithstanding all the Care that can possibly be taken by any Government for their Protection. Centinels posted round an Army, while standing on their Guard, with Arms in their Hands, are often kill’d and scalp’d by Indians. How much easier must it be for such an Enemy to destroy a Ploughman at Work in his Field?
2. That the Inhabitants of the Frontiers of Pennsylvania are not Quakers, were in the Beginning of the War supplied with Arms and Ammunition by the Assembly, and have frequently defended themselves, and repelled the Enemy, being withheld by no Principle from Fighting; and the Losses they have suffer’d were owing entirely to their Situation, and the loose scattered Manner in which they had settled their Plantations and Families in the Woods, remote from each other, in Confidence of lasting Peace.
3. That the Disputes between the late and present Governors, and the Assembly of Pennsylvania, were occasioned, and are continued, chiefly by new Instructions from the Proprietors to those Governors, forbidding them to pass any Laws to raise Money for the Defence of the Country, unless the proprietary Estate, or much the greatest Part of it, was exempted from the Tax to be raised by Virtue of such Laws, and other Clauses inserted in them, by which the Privileges long enjoyed by the People, and which they think they have a Right to, not only as Pennsylvanians, but as Englishmen, were to be extorted from them, under their present Distresses. The Quakers, who, tho’ the first Settlers, are now but a small Part of the People of Pennsylvania, were concerned in those Disputes only as Inhabitants of the Province, and not as Quakers; and all the other Inhabitants join in opposing those Instructions, and contending for their Rights, the Proprietary Officers and Dependants only excepted, with a few of such as they can influence.
4. That though some Quakers have Scruples against bearing Arms, they have when most numerous in the Assembly, granted large Sums for the King’s Use (as they expressed it) which have been applied to the Defence of the Province; for Instance, in 1755, and 1756, they granted the Sum of £55,000 to be raised by a Tax on Estates real and personal, and £30,000 to be raised by Excise on Spirituous Liquors; besides near £10,000 in Flour, &c. to General Braddock and for cutting his Roads, and £10,000 to General Shirley in Provisions for the New England and New York Forces, then on the Frontiers of New-York; at the same Time that the Contingent Expenses of Government to be otherwise provided for, were greatly and necessarily enhanced. That however, to remove all Pretence for Reflection on their Sect, as obstructing military Measures in Time of War, a Number of them voluntarily quitted their Seats in Assembly, in 1756; others requested their Friends not to chuse them in the ensuing Election, nor did any of that Profession stand as Candidates, or request a Vote for themselves at that Election, many Quakers refusing even to vote at all, and others voting for such Men as would, and did, make a considerable Majority in the House, who were not Quakers; and yet four of the Quakers, who were nevertheless chosen, refused to serve, and Writs were issued for new Elections, when four others, not Quakers, were chosen in their Places; that of 36 Members, the Number of which the House consists, there are not at the most above 12 of that Denomination, and those such as are well known to be for supporting the Government in Defence of the Country, but are too few, if they were against such a Measure, to prevent it.

5. That the Bill to raise Money said in the above Article of News, to be so clogged as to prevent the Governor from giving his Assent, was drawn in the same Form, and with the same Freedom from all Clogs, as that for granting £60,000 which had been passed by the Governor in 1755, and received the Royal Approbation; that the real Clogs or Obstructions to its passing were not in the Bill, but in the above-mentioned proprietary Instructions; that the Governor having long refused his Assent to the Bill, did in Excuse of his Conduct, on Lord Loudoun’s Arrival at Philadelphia, in March last, lay his Reasons before his Lordship, who was pleased to communicate them to one of the Members of the House, and patiently to hear what that Member had to say in Answer, the Governor himself being present; and that his Lordship did finally declare himself fully satisfied with the Answers made to those Reasons, and to give it as his Opinion to the Governor, that he ought immediately to pass the Bill, any Instructions he might have to the contrary from the Proprietors notwithstanding, which the Governor accordingly complied with, passed the Bill on the 22d of March, and the Money, being £100,000 for the Service of the current Year, has been ever since actually expending in the Defence of the Province; so that the whole Story of the Bill’s not passing, the clogging of the Bill by the Assembly, and the Obstinacy of the Quakers preventing its Passage, is absolutely a malicious and notorious Falshood.
6. The Assertion of the News-Writers, “That while the Enemy is in the Heart of the Country, Cavils prevent any Thing being done for its Relief,” is so far from being true: That First, the Enemy is not, nor ever was, in the Heart of the Country, having only molested the Frontier Settlements by their Parties. Secondly, More is done for the Relief and Defence of the Country, without any Assistance from the Crown, than is done perhaps by any other Colony in America; there having been, soon after the War broke out, the following Forts erected at the Province Expence, in a Line to cover the Frontier, viz. Henshaw’s Fort on Delaware, Fort Hamilton, Fort Norris, Fort Allen, Fort Franklin, Fort Lebanon, Fort William Henry, Fort Augustus, Fort Halifax, Fort Granville, Fort Shirley, Fort Littleton, and Shippensburg Fort, besides several smaller Stockades and Places of Defence, garrisoned by Troops in the Pay of the Province, under whose Protection the Inhabitants, who at first abandoned their Frontier Settlements, returned generally to their Habitations, and many yet continue, though not without some Danger, to cultivate their Lands: By these Pennsylvanian Troops, under Col. Armstrong, the greatest Blow was given to the Enemy last Year on the Ohio that they have received during the War: in burning and destroying the Indian Town of Kittanning, and killing their great Captain Jacobs, with many other Indians, and recovering a Number of Captives of their own and the neighbouring Provinces: Besides the Garrisons, in the Forts, 1100 Soldiers are maintained on the Frontiers in Pay, being armed and accoutred by the Province, as ranging Companies.
And at Philadelphia, 15 Iron Cannon, 18 Pounders, were last Year purchased in England, and added to the 50 they had before, either mounted on their Batteries, or ready to be mounted, besides a Train of Artillery, being new Brass Field Pieces, 12 and 6 Pounders, with all their Appurtenances in extreme good Order, and a Magazine stored with Ammunition, a Quantity of large Bombshells, and above 2000 new Small Arms lately procured, exclusive of those in the Hands of the People. They have likewise this Summer fitted out a 20 Gun Province Ship of War, to scour the Coast of Privateers, and protect the Trade of that and the neighbouring Provinces, which is more than any other Colony to the Southward of New England has done. Pennsylvania also, by its Situation, covers the greatest Part of New Jersey, all the Government of the Delaware Countries, and great Part of Maryland, from the Invasions of the Indians, without receiving any Contribution from those Colonies, or the Mother-Country, towards the Expence.
The above are Facts, consistent with the Knowledge of the Subscriber, who but lately left Philadelphia, is now in London, is not, nor ever was, a Quaker, nor writes this at the Request of any Quaker, but purely to do Justice to a Province and People, of late frequently abused in nameless Papers and Pamphlets published in England. And he hereby calls upon the Writer of that Article of News to produce the letters out of which, he says, he has drawn those Calumnies and Falshoods, or to take the Shame to himself.
William Franklin.
